Bbeese, J. We think the general rule is, that a wife can be a witness in all cases in which her husband could be a witness. In this case, the husband would have been a proper witness to prove the contents of the lost trunk, but not, as we have said in Davis v. Michigan Southern and Northern Indiana R. R. Co., 22 Ill. R. 278, to prove the value of the articles, if that could be proved by other testimony, or the value of the trunk. The rule, that the owner of a lost trunk or any such article, shall be allowed to prove its contents, results from the necessity of the case, but must not be carried beyond that necessity. As we said in the case in 22 111. R., where the value of the articles can be proved by other evidence, that of the party interested cannot be received for such purpose. Articles can be described, their quality, style, and all particulars pertaining to them, and when described, dealers in such articles can, from the1 description, place the value upon them, so that there is no necessity for the testimony on this point of the interested party. For this reason, because the testimony of the interested party was received on the question of value, it not being shown there were no witnesses capable of proving the value, the judgment is reversed, and the cause remanded. Judgment reversed.